Citation Nr: 1511457	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-09 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for sarcoidosis prior to July 11, 2013.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

By way of a May 1970 rating decision, the Veteran was granted service connection for sarcoidosis.  He initiated a claim for an increased rating in May 2010.  A July 10, 2013, private treatment note from the University of Pittsburgh Medical Center shows the Veteran was admitted to the Presbyterian University Hospital, at which time he was prescribed oxygen.  The evidence indicates the Veteran was hospitalized for 4 days, and on discharge was prescribed supplemental oxygen at 3 liters.  In a July 2013 rating decision, the RO granted a 100 percent disability evaluation from July 11, 2013, based on the Veteran's need for outpatient oxygen therapy.  However, the RO has not attempted to obtain the medical records from the Presbyterian University Hospital, which will likely indicate an earlier date upon which the 100 percent evaluation could be assigned.  As such, development to obtain these records is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular the RO or the AMC should complete development to obtain the records from the Presbyterian University Hospital.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




